DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bolt 56 (end of 0050).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

Claims 1, 3, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wellman et al. (8,388,003).
	Regarding claims 1, 3, and 13-15, Wellman discloses a rotating mudguard assembly for an agricultural vehicle, the assembly comprising: 
	a fixed part (31) for mounting to the agricultural vehicle; 
	a rotating part (60) for attaching a mudguard (24), the rotating part moveably mounted on the fixed part to allow the mudguard to be pivoted relative to the agricultural vehicle; and
	a locking mechanism (68) comprising: 
		a locking plate (74) attached to one of the fixed or the rotating part; and 
		a locking pin system (90) attached to the fixed or the rotating parts without the locking plate attached, the locking pin system having comprising: a moveable locking pin (100, see Col. 3, lines 16-21 describing how the pin is movable/adjustable) configured to selectively engage with the locking plate, wherein movement of the rotating part relative to the fixed part is limited by engagement of the locking pin with the locking plate (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman.
	Regarding claim 2, Wellman discloses that the locking mechanism (90) is formed from separate subcomponents and therefore does not provide for the locking mechanism being an integral part of the fixed and rotating parts.	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to integrate the separate component parts of the locking/stopper mechanism of Wellman to be integrally formed with their supporting structures of the rotating and fixed structures, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to reduce the number of components to ease installation/assembly.
 Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Ragan et al. (FR 2893658, see attached machine translation).
	Regarding claims 4 and 10, Wellman does not disclose that the stopper is retractable to selectively engage the locking plate.  
	Ragon teaches a vehicle hinge including a spring-biased sliding locking pin/stopper (23) which is moveable between an extended position that locks the door in place to a retracted position.  Further as discussed at the end of the translation (last paragraph), multiple intermediate positions can be indexed via the stopper which reads upon being held at a service angle relative to the fixed part.

	Regarding claim 11, Wellman discloses that the locking pin is adjustable to allow for adjustment of the service/pivot angle of the mudguard, but does not provide for the locking plate to be adjustable.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to use an adjustable locking plate in addition to the adjustable locking pin, since the provision of adjustability, where needed, involves only routine skill in the art. The motivation for doing so would be to allow for additional swing angles to be achieved by allowing for both stopper elements to be adjusted about the pivot axis.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Ragon as applied to claim 4 above, and further in view of Vraniskoski (FR 2996580, see attached machine translation).
	Regarding claim 7, the Wellman/Ragon combination provides for a user-manipulated handle (28) to actuate the locking pin, but does not provide for a lever to control the movement of the locking pin.  

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the mudguard of the Wellman combination to include a push lever actuator as taught by Vraniskoski to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a lever on a locking element) to known devices (e.g., hinge locks) ready for improvement to yield predictable results (e.g., a lock that requires less user force to overcome the biasing spring by using the mechanical advantage afforded via a lever).
	
Allowable Subject Matter
Claim 5-6, 8-9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313) 446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618